DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the rejection of the claims is improper due to a lack of specificity, the Examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, the rejection explicitly points out the portions and figures of the reference that are understood to disclose the claimed limitations. 

	In regards to the applicant’s arguments that Wu fails to disclose the system wherein applying the distributed back-reflection processing includes extracting, from the optical fiber, information about phase and amplitude of a set of reflectors distributed along the optical fiber, the Examiner respectfully disagrees. Attention is brought to Section 1 of the reference to Wu, wherein a fiber-optic distributed acoustic sensor, which operates as a Phase-Sensitive Optical Time Domain Reflectometer, is explicitly disclosed.  As shown in Figure 2 of Wu, the disclosed phase-sensitive OTDR obtains back-reflected acoustic measurements based on a spectrum of light measurements, wherein the spectrum includes light phase information and light amplitude information.  Wu further discloses that a fiber under test (FUT) is replaced with a weak reflector array, specifically an ultra-weak fiber Bragg grating array. Therefore, the reference to Wu is understood to explicitly disclose a distributed fiber sensor system, that obtains information about phase and amplitude of a set of reflectors distributed along a fiber. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a processing unit”, “signal characterization unit”, in claims 1 and 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 630-8, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Phase Noise Compensation for Ultra-highly Sensitive Fiber-optic Quasi-distributed Acoustic Sensing System” to Wu et al. (provided by applicant).

In regards to claims 1, 6-8, 1030-13 and 15-18, Wu discloses and shows in Figures 1-2, a system and method for measuring a response from an optical fiber providing distributed back reflections, the system comprising: 
an optical source comprising a laser (Figure 1), the optical source being configured for generating an interrogation signal and an optical local oscillator, the interrogation signal being representable by an interrogation phasor, and the optical local1224113_1NC317189-US-NP 33oscillator being representable by a local oscillator phasor, the optical source further being configured to transmit the interrogation signal into optical fiber (Sections 2); 
an optical receiver and signal characterization unit (Figure 1) configured to generate and receive a mixing product of the optical local oscillator and reflected light from 5the optical fiber to provide a receiver output signal, and to perform a measurement that characterizes fluctuations in the optical local oscillator (Section 2); and 
a processing unit (Sections 1-2) configured to: 
process the receiver output signal based on the measurement result to provide a corrected receiver output signal such that an effect of 10fluctuations in the local oscillator phasor on the corrected receiver output signal is reduced (Figure 2) (Sections 1-2; laser phase fluctuations); 
apply distributed back-reflection processing on the corrected receiver output signal to obtain a distributed back-reflection processing output (Section 1) (Figure 2);
15wherein applying the distributed back-reflection processing includes extracting, from the optical fiber, information about phase and amplitude of a set of reflectors distributed along the sensor fiber (Sections 1-2) (Figure 2); and 
15extract the response from the optical fiber from the distributed back- reflection processing output (Sections 1 and 3) (Figure 2);
10[claim 6] wherein the frequency of the interrogation signal is swept (Section 2) (Figure 1);  
[claim 7] wherein the interrogation signal and the optical local oscillator both originate from the laser (Section 2) (Figure 1);  
[claim 11] wherein the optical source further comprises a modulator (Section 2) (Figure 1);
[claim 12] further comprising a separate coherent receiver configured to measure the interrogation signal (Section 2) (Figure 1);  
[claim 13] further comprising a monitor detector configured 25for measuring fluctuations in the laser phasor characterizing the laser output (Section 2) (Figure 1);
[claim 15] wherein the monitor detector comprises an intensity detector (Section 2) (Figure 1);  
[claim 16] wherein the monitor detector comprises an 35interferometer (Section 2) (Figure 1);
[claim 17] wherein the laser is configured to be the origin of both the interrogation signal and the optical local oscillator (Section 2) (Figure 1);
5[claims 8 and 18] wherein the laser is configured to be the origin of both the interrogation signal and the optical local oscillator (Section 2) (Figure 1), and wherein the processing unit is further configured to: establish an initial parameter of distributed back-reflection processing (Section 1-2) (Figure 2); use the measurement that characterizes fluctuations in the local oscillator 10phasor to characterize fluctuations in the interrogation phasor (Section 1-2) (Figure 2); and update the parameters of the distributed back-reflection processing based on the measurement result such that an effect of fluctuations in the interrogation phasor on the measured response from the fiber is reduced (Sections 1-2) (Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (provided by applicant).

In regards to claims 252-5, Wu differs from the limitations in that it is silent to the method, [claim 2] wherein performing a measurement provides an estimated local oscillator phasor, an estimated phase of the local oscillator phasor, and an estimated amplitude of the local oscillator phasor; [claim 3] wherein performing a measurement provides an 30estimated local oscillator phasor, and the receiver output signal is processed by applying a phasor resembling the inverse conjugate of the estimated local oscillator phasor to the receiver output signal; [claim 4] wherein performing a measurement provides an estimated phase of the local oscillator phasor, and the receiver output signal is processed by rotating the receiver output signal according to the estimated phase; [claim 5] wherein performing a measurement provides an estimated amplitude of the local oscillator phasor, and the receiver output signal is processed by dividing the receiver output signal according to the estimated amplitude.  
However, the various data processing and estimated signal characteristics discussed above are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wu to include the data processing and estimated signal characteristics discussed above for the advantage of utilizing well-known processing to obtain a desired fiber response signal, with a reasonable expectation of success. 

In regards to claim 14, Wu differs from the limitations in that it is silent to the system, wherein the monitor detector is configured to provide feedback to the laser of the optical source to minimize the laser phasor fluctuations. 
However, light source feedback systems are well-known to those of ordinary skill in the art. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wu to include the laser feedback system discussed above for the advantage of utilizing a well-known light source system to obtain desired laser source characteristics, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877